EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vinay Sathe on 5/24.
The application has been amended as follows: 

1. 	(Currently Amended)	A method of processing video data, comprising:
determining that a differential coding mode is applied to a first video block of a video, and in the differential coding mode, a difference between a quantized residual derived with a first intra prediction mode of the first video block and a prediction of the quantized residual is included in a bitstream of the video;
storing, aligned with a prediction direction used in the differential coding mode for the first video block, the first intra prediction mode of the first video block;
constructing, based on the stored first intra prediction mode of the first video block, a mode candidate list for a second video block of the video, wherein the first video block is a spatial neighboring block of the second video block and the second video block is an intra block; 
determining, based on the mode candidate list, a second intra prediction mode for the second video block; and
performing, based on the second intra prediction mode, a conversion between the second video block and the bitstream of the video,
wherein, when the first video block is not available, a candidate in the mode candidate list corresponding to the first video block is set to a planar intra prediction mode,
wherein a cross-component linear model coding mode is not applied to the first video block in response to the differential coding mode being applied to the first video block; and 
wherein the first video block is a luma block, and a third syntax element is further used to indicate whether the differential coding mode is applied to a chroma components or not.


6. (Cancelled)	


8-9. (Cancelled)	

13. (Currently Amended)	An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to:
determine that a differential coding mode is applied to a first video block of a video, and in the differential coding mode, a difference between a quantized residual derived with a first intra prediction mode of the first video block and a prediction of the quantized residual is included in a bitstream of the video;
store, aligned with a prediction direction used in the differential coding mode for the first video block, the first intra prediction mode of the first video block;
construct, based on the stored first intra prediction mode of the first video block, a mode candidate list for a second video block of the video, wherein the first video block is a spatial neighboring block of the second video block and the second video block is an intra block; 
determine, based on the mode candidate list, a second intra prediction mode for the second video block; and
perform, based on the second intra prediction mode, a conversion between the second video block and the bitstream of the video,
wherein, when the first video block is not available, a candidate in the mode candidate list corresponding to the first video block is set to a planar intra prediction mode,
wherein a cross-component linear model coding mode is not applied to the first video block in response to the differential coding mode being applied to the first video block; and 
wherein the first video block is a luma block, and a third syntax element is further used to indicate whether the differential coding mode is applied to a chroma components or not.


17. (Currently Amended)	A non-transitory computer-readable storage medium storing instructions that cause a processor to:
determine that a differential coding mode is applied to a first video block of a video, and in the differential coding mode, a difference between a quantized residual derived with a first intra prediction mode of the first video block and a prediction of the quantized residual is included in a bitstream of the video;
store, aligned with a prediction direction used in the differential coding mode for the first video block, the first intra prediction mode of the first video block;
construct, based on the stored first intra prediction mode of the first video block, a mode candidate list for a second video block of the video, wherein the first video block is a spatial neighboring block of the second video block and the second video block is an intra block; 
determine, based on the mode candidate list, a second intra prediction mode for the second video block; and
perform, based on the second intra prediction mode, a conversion between the second video block and the bitstream of the video,
wherein, when the first video block is not available, a candidate in the mode candidate list corresponding to the first video block is set to a planar intra prediction mode,
wherein a cross-component linear model coding mode is not applied to the first video block in response to the differential coding mode being applied to the first video block; and 
wherein the first video block is a luma block, and a third syntax element is further used to indicate whether the differential coding mode is applied to a chroma components or not.

19. (Currently Amended)	A non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises:
determining that a differential coding mode is applied to a first video block of a video, and in the differential coding mode, a difference between a quantized residual derived with a first intra prediction mode of the first video block and a prediction of the quantized residual is included in a bitstream of the video;
storing, aligned with a prediction direction used in the differential coding mode for the first video block, the first intra prediction mode of the first video block;
constructing, based on the stored first intra prediction mode of the first video block, a mode candidate list for a second video block of the video, wherein the first video block is a spatial neighboring block of the second video block and the second video block is an intra block; 
determining, based on the mode candidate list, a second intra prediction mode for the second video block; and
generating the bitstream based on the second intra prediction mode, 
wherein, when the first video block is not available, a candidate in the mode candidate list corresponding to the first video block is set to a planar intra prediction mode,
wherein a cross-component linear model coding mode is not applied to the first video block in response to the differential coding mode being applied to the first video block; and 
wherein the first video block is a luma block, and a third syntax element is further used to indicate whether the differential coding mode is applied to a chroma components or not.

21. (Cancelled)	

Claims 1-5, 7, & 10-20 are allowed.
Claims 6, 8-9 & 21 are canceled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485